Citation Nr: 1411299	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  11-01 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for hyperlipidemia.

2.  Entitlement to an increased rating (or evaluation) in excess of 20 percent for right knee patellofemoral syndrome.


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1989 to July 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Board notes that the appeal to reopen service connection for hyperlipidemia has formerly been presented as service connection for hyperlipidemia and high cholesterol.  See January 2010 rating decision; December 2010 statement of the case.  In a May 2010 letter to VA, the Veteran's representative withdrew the claim for service connection for high cholesterol.  As the Veteran effectively withdrew his appeal to reopen service connection for high cholesterol, the issue decided herein is limited to the appeal to reopen service connection for hyperlipidemia.  See 38 C.F.R. § 20.204 (2013). 

The Board has reviewed the Veteran's physical claims files, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  A RO decision in November 1997 denied service connection for hyperlipidemia, finding that hyperlipidemia is considered a laboratory finding, and is not considered a disability.

2.  The Veteran did not appeal the November 1997 rating decision after being notified of his appellate rights, and no additional evidence was received within one year of the decision.

3.  Since the November 1997 RO decision denying service connection for hyperlipidemia, the additional evidence that was not previously considered is cumulative or does not relate to an unestablished fact regarding preexistence or aggravation that is necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.

4.  The Veteran's right knee patellofemoral syndrome has been characterized by painful motion on extension and flexion, limitation of flexion to 50 degrees, mild crepitus, weakness, stiffness, locking, fatigability, and slight lateral instability.


CONCLUSIONS OF LAW

1.  The November 1997 RO decision which denied service connection for hyperlipidemia is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence has not been received to reopen service connection for hyperlipidemia.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013). 

3.  The criteria for a disability evaluation in excess of 20 percent for right knee patellofemoral syndrome have not been met or more nearly approximated throughout the rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5261 (2013).

4.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a separate 10 percent disability evaluation for slight right knee lateral instability have been met throughout the rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.27, 4.71a, Diagnostic Code 5257 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.159, 3.326(a) (2013).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

In Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, in the context of claims to reopen, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  The Court elaborated that, in response to an application to reopen, VA is required to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

The Veteran was provided notice in November 2009 regarding the date and bases of the previous denial of the claim for service connection for hyperlipidemia.  The notice informed the Veteran of the basis for the prior denial of the claim; specifically, that hyperlipidemia is a laboratory finding and that it is not considered to be a disabling condition.  The Veteran was also informed of the appropriate definitions of new and material evidence and of the evidence needed to substantiate the underlying claim; therefore, the November 2009 letter provided the notice required by the Kent decision.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In the November 2009 notice letter sent prior to the initial denial of the increased rating claim, the RO advised the Veteran that he may submit evidence showing that the service-connected right knee disability had increased in severity, and described the types of information and evidence that he should submit in support of the claim. The RO also explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of the increased rating claim. The RO further explained how VA determines the disability rating and the effective date.  In consideration of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

Regarding VA's duty to assist in claims development, the RO afforded the Veteran VA knee examinations in December 2009 and August 2010.  The medical examination reports include all relevant findings and medical opinions needed to fairly evaluate the appeal.  The VA medical examiners took a thorough history of the right knee disability from the Veteran, including history of onset, diagnosis, report of symptomatology, other limitations, and treatment.  The VA medical examiners also considered the Veteran's subjective complaints as they related to current knee symptomatology and its effects on his daily life, and performed thorough physical evaluations of the Veteran's knee.  For these reasons, the Board finds that the medical examination reports are adequate for deciding the increased rating appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.




Legal Criteria to Reopen Service Connection

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented. Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384.  Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).

Reopening of Service Connection for Hyperlipidemia

In a November 1997 rating decision, the RO denied service connection for hyperlipidemia, finding that hyperlipidemia is a laboratory finding and that it is not considered to be a disabling condition.  The record does not demonstrate that the Veteran initiated an appeal of the November 1997 rating decision or that VA received additional evidence within one year of the November 1997 rating decision; therefore, the Board finds that the November 1997 rating decision became final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

At the time of the November 1997 rating decision, hyperlipidemia, in and of itself, was considered a laboratory test result and not a disease or injury for VA compensation purposes.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996) (indicating that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are laboratory results and are not, in and of themselves, disabilities to be recognized by the rating schedule). 

The United States Court of Appeals for Veterans Claims (Court) has held that Congress has specifically limited service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As hyperlipidemia does not constitute a disability, service connection for hyperlipidemia cannot be awarded regardless of whether the Veteran has the claimed findings.  Indeed, a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

As the law at the time of the November 1997 rating decision has not changed, it remains that hyperlipidemia is not a disease or injury for VA compensation purposes.  The evidence assembled after the November 1997 rating decision - which includes VA treatment records dating back to March 2002; VA examinations from August 2010, January 2011, and April 2011; and the Veteran's statements to VA - is not evidence of a "disability" for which service connection may be granted.  As a result, the newly received evidence does not raise a reasonable possibility of substantiating the claim.  Accordingly, the evidence received since the final denial of the claim in November 1997 is not new and material, and reopening service connection for hyperlipidemia is not warranted.  Until the evidence meets the threshold of new and material evidence sufficient to reopen the claim, the benefit of the doubt doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

In finding that the November 1997 rating decision became final, the Board considered that the Veteran's claims file has been "rebuilt" and that the original copies of records before 2009 are not associated with the claims file.  As a result, there is no evidence of correspondence between VA and the Veteran that followed issuance of the November 1997 ratings decision.  However, as the May 2002 rating decision characterized the issue of service connection for hyperlipidemia as a claim to reopen, the Board may presume that notice was sent to the Veteran informing him of his appellate rights regarding the November 1997 rating decision, and that VA did not receive additional evidence within one year of the November 1997 rating decision.  See Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15, 71 L. Ed. 131, 
47 S. Ct. 1 (1926)) (holding that "there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties").

Increased Rating for Right Knee

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2013).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2013).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2013).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Where, as here, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered whether a staged rating is warranted; however, as will be discussed in more detail below, the Board finds that staged ratings for the Veteran's knee disability is not appropriate in this appeal.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2013).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 09-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine. The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Disability Rating Analysis

For the entire rating period on appeal, the Veteran's right knee disability, diagnosed as patellofemoral syndrome, has been rated at 20 percent based on limitation of extension.  The Veteran contends that a rating in excess of 20 percent is warranted due to the severity of the right knee disability; however, the Veteran has made no assertions as to what symptoms or impairments warrant an increased rating.

Diagnostic Code 5261 provides for assignment of a 20 percent rating for extension limited to 15 degrees, a 30 percent rating for extension limited to 20 degrees, a 40 percent rating for extension limited to 30 degrees, and a 50 percent rating for extension limited to 45 degrees.  38 C.F.R. § 4.71a.  Normal range of motion for the knee is from 140 degrees flexion to 0 degrees extension.  Id., Plate II (2013).

Having reviewed all the evidence, both lay and medical, the Board finds that the weight of the evidence is against finding that a disability rating in excess of 20 percent for the right knee disability is warranted for any period under Diagnostic Code 5261.  In order for the Veteran to receive a higher disability rating under Diagnostic Code 5261 (limitation of leg extension), the evidence must show that the service-connected right knee disability is manifested by extension limited to 20 degrees or greater.  During the December 2009 VA knee examination, the Veteran had right leg extension from 120 to 0 degrees.  During the August 2010 VA examination, the Veteran had range of motion in the right leg from 0 degrees of full extension to 50 degrees of flexion pain free, and further to 65 degrees with pain.  

Although the evidence does not demonstrate extension of the right leg limited to 20 degrees, as is required for the next higher 30 percent rating under Diagnostic Code 5261, there was pain on motion noted in the December 2009 VA knee examination.  Specifically, the December 2009 VA examiner noted that the Veteran had pain throughout movement; however, the VA examiner did not specify what, if any, additional limitation was caused by this pain.  Repetitive motion did increase the Veteran's subjective complaints of pain, but did not change range of motion or cause joint fatigability.  There was no weakness or incoordination shown on physical examination, although the Veteran reported weakness, stiffness, and pain in daily life.  There were both objective and subjective signs of pain with the exam.  The VA examiner noted that the Veteran reported functional impairment with limping during flare-ups that occur twice per week, and that the Veteran limped into the examination room.  The treatment records relevant to the rating period do not include additional data on right knee extension.

The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to a minimum compensable (10 percent) rating for such symptomatology as pain that limits motion to a noncompensable degree.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003; DeLuca, 8 Vet. App. 202; Burton v. Shinseki, 25 Vet. App. 1 (2011).  Evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 
25 Vet. App. 32 (2011).  More specifically, painful motion is not limited motion in the context of Diagnostic Code 5261.  See id. at 41.  Thus, while the Veteran reported pain throughout motion during the December 2009 VA examination, this pain did not limit extension; therefore, the evidence did not demonstrate functional loss on physical examination.  See id.  

Although the evidence shows that the Veteran reported the functional impairment of limping during flare-ups as part of the December 2009 VA knee examination, no such complaints were subsequently reported during the August 2010 VA examination.  Moreover, the Veteran reported to the August 2010 VA examiner that he has no discrete flare-ups, indicating that any additional functional impairment had resolved.  The August 2010 VA examiner also recorded that the Veteran's range of motion was not additionally limited due to pain or fatigue following repetitive motion; however, mild crepitus was noted and locking and swelling were reported by the Veteran.  As a result, the Board finds that the additional functional impairment from painful motion does meet or more nearly approximate the criteria for a higher 30 percent rating under Diagnostic Code 5261.  38 C.F.R. §§ 4.3, 4.7.

The Board will next consider whether the criteria for a separate rating under Diagnostic Code 5260 for limitation of leg flexion have been met.  Separate ratings may be assigned under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg).  VAOPGCPREC 09-04.  Specifically, where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.  However, because the evidence in this case does not demonstrate compensable limitation of flexion under the schedular criteria, as will be explained below, the Board finds that VAOPGCPREC 09-04 is inapplicable in the instant case.

Diagnostic Code 5260 provides for a 0 percent rating when there is flexion limited to 60 degrees.  A 10 percent rating is warranted for flexion limited to 45 degrees.  A 20 percent rating is warranted for flexion limited to 30 degrees.  A 30 percent evaluation is warranted for flexion limited to 30 degrees.  38 C.F.R. § 4.71a.

After review of the lay and medical evidence in this case, the Board finds that it does not support the assignment of a separate rating under DC 5260 for limitation of leg flexion for the rating period.  In order for the Veteran to receive a compensable (i.e., 10 percent) evaluation under DC 5260 (limitation of leg flexion), the evidence must show that the service-connected right knee disability is manifested by flexion limited to 45 degrees or less; however, the evidence does not depict such a disability picture.  In this case, the evidence shows that the right knee flexion was limited to no less than 50 degrees, which takes into consideration DeLuca factors.  38 C.F.R. §§ 4.40, 4.45, 4.59.  During the December 2009 VA examination, the Veteran was able to flex the knee to 120 degrees.  There was pain noted throughout movement; however, no limitation of motion was recorded.  See Mitchell, 25 Vet. App. at 41 (holding that painful motion should not be deemed limitation of motion).  Repetitive motion increased the Veteran's subjective complaints of pain, but did not change range of motion or cause joint fatigability.  There was no weakness or incoordination.  There were both objective and subjective signs of pain with the exam.  During the August 2010 VA examination, the Veteran was able to flex the knee to 50 degrees, pain free, and to 65 degrees with pain.  Range of motion was not additionally limited due to pain or fatigue following repetitive motion; however, mild crepitus was noted.  The Veteran's treatment records relevant to the rating period do not show that right knee flexion has been limited to a compensable degree; therefore, a separate compensable evaluation under Diagnostic Code 5260 is not warranted.

In determining the range of motion, the Board has considered the Veteran's complaints of pain, weakness, fatigability, and stiffness associated with the right knee disability.  The Veteran, as a layperson, is considered competent to report any observable manifestations of the knee disability, and there is no indication that the Veteran's report of such symptomatology is not credible; however, neither the objective medical findings nor the lay statements show that any pain on use or during flare-ups, abnormal movement, fatigability, incoordination, or any other such factors have resulted in the Veteran's right knee being limited in flexion or extension to the extent required for an increased or separate rating based on limitation of motion under either Diagnostic Code 5261 or Diagnostic Code 5260.  See DeLuca, 8 Vet. App. at 206-07 (holding that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability); 38 C.F.R. §§ 4.10, 4.40, 4.45 (2013).  These factors are contemplated in the current 20 percent rating for the right knee disability for the entire rating period.

Similarly, the Board has considered that the Veteran has right knee degenerative joint disease (arthritis) and exhibited painful motion on physical examination.  See Dorland's Illustrated Medical Dictionary 1344 (32d ed. 2012) ("degenerative joint disease", "osteoarthritis," and "degenerative arthritis" are interchangeable terms); Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992) (nonprecedential decision citing medical authority to show that degenerative joint disease is a form of arthritis).  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  

Although there is evidence of right knee degenerative joint disease (arthritis) in this case, the Board notes that the Veteran is in receipt of a 20 percent disability rating based on limitation of motion under Diagnostic Code 5261 and other DeLuca factors including pain, weakness and fatigability, and, as discussed in more detail below, a separate disability rating of 10 percent for slight lateral instability in the right knee.  As the Veteran is already being compensated for limitation of motion and instability in the right knee under Diagnostic Codes 5261 and 5257, the Board finds that a separate rating for painful motion or other functional loss under Diagnostic Code 5003 is not warranted.  38 C.F.R. § 4.14; VAOPGCPREC 09-98.  In addition, the Board notes that Diagnostic Code 5003 only provides a 10 percent rating for limitation of motion; therefore, the 20 percent rating provided under Diagnostic Code 5261 provides a greater benefit to the Veteran than would be available under Diagnostic Code 5003.  See 38 C.F.R. § 4.7.

Separate Rating for Instability

The VA General Counsel has interpreted that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97.  Diagnostic Code 5257 provides for a 10 percent rating when there is evidence of slight impairment of the knee manifested by recurrent subluxation or lateral instability, a 20 percent rating for moderate impairment of the knee manifested by recurrent subluxation or lateral instability, and a 30 percent rating for severe impairment of the knee manifested by recurrent subluxation or lateral instability.  38 U.S.C.A. § 4.71a.

After review of the lay and medical evidence, the Board finds that the evidence is in equipoise on the question of whether there is slight impairment of the right knee manifested by recurrent subluxation or lateral instability for the entire increased rating period to warrant a separate 10 percent rating for right knee instability.  During the December 2009 VA examination, the Veteran reported instability and giving way of the right knee.  Physical examination did not reveal such instability on first look or repetitive motion testing.  The Veteran also complained of right knee instability during the August 2010 VA examination; however, the VA examiner did not report instability on physical examination.  After resolving all reasonable doubt in the Veteran's favor, the Board finds that the right knee disability has manifested slight lateral instability, and more nearly approximates the criteria for a separate 10 percent disability rating under Diagnostic Code 5257.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.71a.

Furthermore, no other diagnostic codes pertaining to the knee provide a basis to assign a higher or separate schedular evaluation for the right knee disability for the rating period.  The evidence does not show right knee ankylosis or impairment of the tibia and fibula so as to warrant a higher rating under Diagnostic Code 5256 or Diagnostic Code 5262.  The Veteran is not shown to have genu recurvatum, and the maximum disability rating under DC 5263 is 10 percent; therefore, a separate or higher rating under DC 5263 for genu recurvatum is not warranted for the entire rating period.  There is also no evidence of removal or dislocation of semilunar cartilage; therefore the criteria for a higher or separate rating under Diagnostic Code 5258 or Diagnostic Code 5259 are not met.

Extraschedular Consideration

The Board has further considered whether the increased rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008). The schedular criteria for rating disabilities of the knee reasonably describe all symptoms and functional impairment associated with the Veteran's right knee disability.  The Veteran's right knee disability has been manifested by painful motion on extension and flexion, limitation of flexion to 50 degrees, mild crepitus, weakness, stiffness, locking, fatigability, and slight lateral instability.  The schedular rating criteria specifically provide ratings based on limitation of motion (Diagnostic Codes 5256, 5260, 5261), including motion limited by factors such as pain, weakness, and stiffness (38 C.F.R. §§ 4.40 , 4.45, 4.59, DeLuca), and for separate schedular rating based on recurrent lateral instability in the knee (Diagnostic Code 5257).  In consideration of the foregoing, the Board finds, after comparing the functional impairment and symptoms manifested by the Veteran to the schedular criteria for the current ratings, that the Veteran's right knee symptoms and related functional impairment, to include reported painful motion on extension and flexion, limitation of flexion to 50 degrees, mild crepitus, weakness, stiffness, locking, fatigability, and slight lateral instability, are fully compensated by the 20 percent schedular rating and the separate disability rating of 10 percent for slight lateral instability in the right knee; therefore, because the schedular rating criteria are adequate to rate the Veteran's service-connected right knee disability, no extraschedular referral is warranted in this case.

Lastly, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability has been raised.  See Rice v. Shinseki, 
22 Vet. App. 447 (2009).  While the Veteran has complained that the right knee disability has caused pain at work, the Veteran has not alleged, and the evidence does not suggest, that he has been unable to secure or follow substantially gainful 

employment due to this disability; therefore, the Board finds that the issue of entitlement to a total disability rating based on individual unemployability has not been reasonably raised by the record or by the Veteran.  See Rice, 22 Vet. App. at 453-54.


ORDER

New and material evidence not having been received, the appeal to reopen service connection for hyperlipidemia is denied.

A disability rating in excess of 20 percent for right knee patellofemoral syndrome is denied.

A separate disability rating of 10 percent for recurrent lateral instability in the right knee is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


